Citation Nr: 0619215	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-23 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability, claimed as arch problems.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for residuals of a 
right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
September 1980.  

A February 2003 rating determination of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) denied 
service connection for a bilateral foot disability, claimed 
as arch problems, and denied service connection for a left 
ankle disability.  A notice of disagreement regarding the 
rating was received in March 2003, a statement of the case 
was sent to the veteran in July 2003, and a substantive 
appeal was received in August 2003.

An April 2004 rating determination of the RO denied service 
connection for residuals of a right foot injury.  A notice of 
disagreement regarding the rating was received in May 2004, a 
statement of the case was sent to the veteran in October 
2004, and a substantive appeal was received in October 2004.

In May 2006, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In this case, the Board must consider the September 2003 VA 
examiner's opinion inadequate to allow for informed appellate 
review of the issues on appeal.  The examiner diagnosed the 
veteran with bilateral pes planus for his feet, hammertoe of 
the 3rd, 4th and 5th toes of the right foot, hammertoe of the 
2nd, 3rd, 4th and 5th toes of the left foot, bilateral foot 
calluses, and a corn of the right 5th toe.  However, the 
examiner did not provide an opinion as to whether it is at 
least as likely as not that any current foot disabilities are 
etiologically related to the veteran's service.  In this 
regard, it is unclear whether the current diagnoses reflect 
acquired disabilities of the foot or congenital conditions.  
The examiner's report notes a review of the service medical 
records which indicate in-service instances of treatment for 
foot problems, but the report does not offer a clear opinion 
as to the nature of any relationship between the veteran's 
current diagnoses of the feet and his in-service problems 
with his feet.  Thus, this case must be remanded for a new VA 
medical examination to enable informed appellate review of 
the issue.

In addition, the Board notes that the veteran has indicated 
that there may be relevant medical records that are not yet 
included in the claims folder.  At his May 2006 hearing, the 
veteran described that some reports from periodic 
examinations conducted during early 1980's, in connection 
with the veteran's service in the reserves, may yet be 
outstanding; the veteran indicated that these examinations 
took place at the Dallas VA's medical facilities.  The Board 
notes that the claims folder does currently include medical 
reports from the Dallas VA from some portions of the 
veteran's period of reserve service.   As this case must be 
remanded for additional development, the Board finds it 
reasonable to ascertain whether any additional relevant 
treatment reports from the early 1980s from the Dallas VA may 
still be available to add to the record.

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As this matter 
involves a claim of entitlement to service-connection, and as 
the matter is being remanded for further development, the 
Board finds it reasonable to give additional notice to 
expressly comply with the Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
furnish the veteran with appropriate 
notice of all elements of his claims in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should attempt to obtain any 
additional examination reports from the 
Dallas VA medical facilities, dated in the 
early 1980's, which have not already been 
associated with the claims file.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.

2.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of his claimed 
disabilities of the feet and left ankle.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

     a)  Please provide a diagnosis of any 
current disabilities of the veteran's feet, 
to include an explanation as to whether 
each diagnosis is an acquired or congenital 
disability.

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current foot disability is 
causally related to the veteran's active 
duty service?  In answering this question, 
please discuss any relevant service and 
post-service medical records; in 
particular, please address the multiple 
reports of in-service treatment for foot 
pain.

     c)  Is there current left ankle 
disability?  If so, is it at least as 
likely as not (a 50% or higher degree of 
probability), that it is related to any 
injury during active duty service or 
reserve service?  If so, please identify 
the injury.  

3.  After completion of the development 
requested above to the extent possible, 
the RO should review the expanded record 
and determine if the benefits sought can 
be granted.  The RO should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


